TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                    NO. 03-14-00612-CV



                            M&M Orthodontics, P.A., Appellant

                                              v.

               ACS State Healthcare, LLC and The State of Texas, Appellees


    FROM THE DISTRICT COURT OF TRAVIS COUNTY, 126TH JUDICIAL DISTRICT
    NO. D-1-GN-14-00321, HONORABLE STEPHEN YELENOSKY, JUDGE PRESIDING



                           MEMORANDUM OPINION


              Appellant M&M Orthodontics, P.A. has filed an unopposed motion to dismiss the

appeal. We grant the motion and dismiss the appeal. See Tex. R. App. P. 42.1(a).



                                           __________________________________________

                                           Cindy Olson Bourland, Justice

Before Justices Puryear, Pemberton, and Bourland

Dismissed on Appellant’s Motion

Filed: March 4, 2015